                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

      Jervontez Lavassior Leak,       )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                3:18-cv-00629-MOC
                                      )             3:16-cr-00232-MOC-DSC
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 21, 2020 Order.

                                               May 21, 2020




        Case 3:18-cv-00629-MOC Document 11 Filed 05/21/20 Page 1 of 1
